10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

I of :
Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 1 of 17

 

 

 

 

 

 

 

———FILED —~__ RECEIVED
____ ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD
NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada MAR 03 2020
Nevada Bar Number 13644
Shaheen P. Torgoley CLERK US DISTRICT COURT
Assistant United States Attorney DISTRICT OF NEVADA
501 Las Vegas Blvd. South, Suite 1100 BY: DEPUTY

 

 

Las Vegas, Nevada 89101

Phone: (702) 388-6336

Shaheen. Torgoley@usdoj.gov
Attorneys for the United States of America

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA, No. 2:19-CR-209-APG-EJY
Plaintiff,
Plea Agreement for Defendant
V. Brandon Patton Pursuant to Fed. R. Crim. P.
BRANDON PATTON, 11(c)(1)(A) and (B)
Defendant.

 

 

 

This plea agreement between BRANDON PATTON (“defendant”) and the United States
Attorney’s Office for the District of Nevada (the “USAO”) sets forth the parties’ agreement
regarding the criminal charges referenced herein and the applicable sentences and fines in the
above-captioned case. This agreement binds only defendant and the USAO and does not bind
the district court, the U.S. Probation Office, or any other federal, state, local, or foreign
prosecuting, enforcement, administrative, or regulatory authorities. This agreement does not
prohibit the USAO or any agency or third party from seeking any other civil or administrative
remedies, including civil forfeiture in rem, directly or indirectly against defendant or defendant’s
property.

This agreement becomes effective upon signature by defendant, defendant’s counsel, and

an Assistant United States Attorney.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 2 of 17

J, DEFENDANT?’S OBLIGATIONS
1. Defendant agrees to:

a. At the earliest opportunity requested by the USAO and provided by the
district court, appear and plead guilty to Counts 2, 3, and 4 of the indictment in this case, which
charges defendant with: in count 2, a violation of 21 U.S.C. §§ 841(a)(1) and 841(6)(1)(D)— |
Possession with Intent to Distribute a Controlled Substance (Marijuana); in count 3, a violation
of 18 U.S.C. § 924(c}—Possession of a Firearm in Furtherance of a Drug-Trafficking Offense;
and, in count 4, a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)—Felon in Possession of a
Firearm. | |

b. Stipulate to the facts agreed. to in this agreement;

c. Abide by all agreements regarding sentencing contained in this agreement;

d. Not seek to withdraw defendant’s guilty plea once it is entered;

e. Appear for all court appearances, surrender as ordered for service of
sentence, obey all conditions of any bond, and obey any other ongoing court order in this matter;

f. Not commit any federal, state, or local crime;

g. Be truthful at all times with the U.S. Probation and Pretrial Services Offices
and the Court;

h. Before and after sentencing, upon request by the Court, the USAO, or the
Probation Office, provide accurate and complete financial information, submit sworn
statements, and/or give depositions under oath concerning defendant’s assets and defendant’s
ability to pay. As part of the required disclosure, defendant agrees to provide any and all
financial information and authorizations requested by the Probation Office for preparation of the
Presentence Report. Defendant further agrees that, upon filing of this agreement, the USAO is

authorized to obtain defendant’s credit report. Defendant will also complete a financial form

 
10
{1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 3 of 17

provided by the USAO, to include all supporting documentation, and return it to the USAO
within three (3) weeks from entry of the plea. Defendant agrees that the district court may enter
any order necessary to effectuate or facilitate disclosure of defendant's financial information.

i. To facilitate payment of any fine, forfeiture, restitution, or assessment,
surrender assets defendant obtained directly or indirectly as a result of defendant’s crimes.
Defendant agrees to voluntarily release funds and property under defendant's control or in which
defendant has any property interest, before and after sentencing, to pay any fine or restitution
identified in this agreement, agreed to by the parties, or ordered by the Court.

Il. THE USAO’S OBLIGATIONS

2. The USAO agrees to:

a. Stipulate to facts agreed to in this agreement;
b. Abide by all agreements regarding sentencing contained in this agreement;
c. At sentencing, provided that defendant demonstrates an acceptance of

responsibility for the offenses up to and including the time of sentencing, recommend a two-level
reduction in the applicable sentencing guidelines offense level, pursuant to USSG § 3E1.1, and
move for an additional one-level reduction if available under that section;

d. At sentencing, move to dismiss count 1 of the indictment against
defendant. Defendant agrees, however, that the district court may consider any dismissed
charges in determining the applicable sentencing guidelines range, the propriety and extent of
any departure from that range, and the sentence to be imposed; and

e. Not bring any additional charges against defendant arising out of the
factual basis set forth in this agreement. However, the USAO reserves the right to prosecute
defendant for (a) any crime of violence as defined by 18 U.S.C. § 16; and (b) any criminal tax

violations (including conspiracy to commit such violations chargeable under 18 U.S.C. § 371).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 4 of 17

Defendant agrees that the district court at sentencing may consider any uncharged conduct in
determining the applicable sentencing guidelines range, the propriety and extent of any departure
from that range, and the sentence to be imposed after consideration of the sentencing guidelines
and all other relevant factors under 18 U.S.C. § 3553(a).
Ii. ELEMENTS OF THE OFFENSES

3. Count Two: The elements of 21 U.S.C. §§ $41(a)(1) and 841(b)(1)(D)—Possession
with Intent to Distribute (“PWID”) a Controlled Substance, Marijuana, are as follows:

First, the defendant knowingly possessed marijuana; and

Second, the defendant possessed it with the intent to distribute it to another person.
9th Cir. Pattern Jury Instruction 9.15.

A, Count Three: The elements of 18 U.S.C. § 924(c}—Possession of a Firearm in
Furtherance of a Drug-Trafficking Offense are as follows:

First, the defendant committed the crime of PWID, as charged in Count 2, which isa
drug-trafficking crime; |

Second, the defendant knowingly possessed a firearm; and

Third, the defendant possessed the firearm in furtherance of the crime of PWID.
9th Cir. Pattern Jury Instruction 8.72.

3. Count Four: The elements of 18 U.S.C. §§ 922(g\(1) and 924(aX2)—Felon in
Possession of a Firearm are as follows: .

First, the defendant knowingly possessed a handgun;

Second, at the time of the possession, defendant had been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year;

Third, at the time the defendant possessed the defendant knew that he had been

convicted of a crime punishable by imprisonment for a term exceeding one year; and

 
10
1]
12
i3
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 5 of 17

Fourth, the handgun had been shipped between a foreign nation and the United States,
Post-Rehaifjury instruction, modifying the 9th Circuit’s Instruction Pattern 8.65A.
IV. CONSEQUENCES OF CONVICTION
6. Maximum and Minimum Statutory Penalties:

a. Defendant understands that the statutory Maximum sentence the district
court can impose for a violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D), as charged in Count
2, is: Five years imprisonment; up to a lifetime of supervised release (with a minimum two-year
period); a fine of $250,000 or twice the gross gain or gross loss resulting from the offenses,
whichever is greatest; and a mandatory special assessment of $100.

b. Defendant understands that the statutory mandatory minimum sentence
that the Court must impose for a violation of 18 U.S.C. § 924(c), as charged in count 3 of the
indictment, is a Five-year term of imprisonment, which must run consecutive to any other
sentence of imprisonment imposed on defendant, a fine of $250,000, and a mandatory special
assessment of $100.

c. Defendant understands that the statutory maximum sentence the district
court can impose for a violation of 18 U.S.C. §§ 922(g\1) and 924(a)(2)—Felon in Possession of
a Firearm, as charged in Count 4, is: Ten years imprisonment; up to three years of supervised
release; a fine of $250,000; and a mandatory special assessment of $100.

d. Defendant understands, therefore, that the total maximum sentence for all
offenses to which defendant is pleading guilty is: 20 years imprisonment; a lifetime period of
supervised release; a fine of $750,000; and a mandatory special assessment of $300.

e. Defendant understands that under 21 U.S.C. § 62a, he will not be eligible
for assistance under state programs funded under the Social Security Act or Federal Food Stamp
Act or for federal food stamp program benefits, and that any such benefits or assistance received

by defendant’s family members will be reduced to reflect defendant’s ineligibility.
5

 
10
{1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 6 of 17

7. Parole Abolished: Defendant acknowledges that defendant's prison sentence
cannot be shortened by early release on parole because parole has been abolished.

8. Supervised Release: Defendant understands that supervised release is a period of
time following imprisonment during which defendant will be subject to various restrictions and
requirements. Defendant understands that if defendant violates one or more of the conditions of
any supervised release imposed, defendant may be returned to prison for all or part of the term of
supervised release authorized by statute for the offenses that resulted in the term of supervised
release, which could result in defendant serving a total term of imprisonment greater than the
statutory maximum stated above.

9. Factors under 18 U.S.C. § 3553: Defendant understands that the district court
must consider the factors set forth in 18 U.S.C. § 3553(a) in determining defendant’s sentence.
However, the statutory maximum sentence and any statutory minimum sentence limit the
district court’s discretion in determining defendant’s sentence.

10. Potential Collateral Consequences of Conviction: Defendant understands that, by
pleading guilty, defendant may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm, the right to hold office, and the
right to serve on a jury. Defendant understands that once the district court accepts defendant’s
guilty pleas, it will be a federal felony for defendant to possess a firearm or ammunition.
Defendant understands that the conviction in this case may also subject defendant to various
other collateral consequences, including but not limited to revocation of probation, parole, or
supervised release in another case and suspension or revocation of a professional license.
Defendant understands that unanticipated collateral consequences will not serve as grounds to

withdraw defendant's guilty pleas.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 7 of 17

VY. FACTUAL BASIS

11. Defendant admits that defendant is, in fact, guilty of the offenses to which
defendant is agreeing to plead guilty. Defendant acknowledges that if defendant elected to go to
trial instead of pleading guilty, the USAO could prove defendant’s guilt beyond a reasonable
doubt. Defendant further acknowledges that defendant’s admissions and declarations of fact set
forth below satisfy every element of the charged offenses. Defendant waives any potential future
claim that the facts defendant admitted below are insufficient to satisfy the elements of the
charged offenses. Defendant admits and declares under penalty of perjury that the facts set forth
below are true and correct:

12. Onorabout May 31, 2019, while driving near Las Vegas, Nevada, and within
Nevada's state borders, I was the passenger in a vehicle stopped by Nevada Highway Patrol. At
the time, I knowingly possessed two loaded firearms next to my left leg: a Taurus Millennium 9
MM handgun, bearing serial number TJM60423, and a Springfield Arms XD 40, bearing serial
number MC 146256. I possessed the firearms despite knowing that, as a convicted felon, I could
not lawfully possess firearms. Specifically, I was previously convicted of Delivery of a Controlled
Substance, in the District Court of North Dakota, on or about May 4, 2016, in case number 51-
2016-CR-00956.

13. | Nevertheless, I possessed the firearms in furtherance of a drug-trafficking crime.
Namely, at the time of this traffic stop, I knowingly and intentionally possessed with the intent
to distribute a mixture and substance containing a detectable amount of marijuana, a Schedule I
Controlled Substance. I carried approximately 366 grams of marijuana, which I intended to
distribute, in addition to 149 grams of heroin, and approximately 3,000 grams of

methamphetamine.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 8 of 17

VI. SENTENCING FACTORS

14. Discretionary Nature of Sentencing Guidelines: Defendant understands that in
determining defendant’s sentence, the district court is required to calculate the applicable
sentencing guidelines range and to consider that range, possible departures under the sentencing
guidelines, and the other sentencing factors set forth im 18 U.S.C. § 3553(a). Defendant
understands that the sentencing guidelines are advisory only, that defendant cannot have any
expectation of receiving a sentence within the calculated sentencing guidelines range, and that
after considering the sentencing guidelines and the other § 3553(a) factors, the district court will
be free to exercise its discretion to impose any sentence it finds appropriate, subject to the

Of

mandatory minimum term of five years in count2, and including up to the maximum set by
statute for convictions in counts4 and x*

15. Offense Level Calculations: The parties jointly agree and stipulate that, in
calculating Defendant's advisory guidelines sentencing range, the Court should use the following
base offense level and adjustments; acknowledge that these stipulations do not bind the district

court; - On

Count 2 Possession with Intent to Distribute Marijuana
Base Offense Level [USSG § 2D1.1(c)(17)]: 6

Count 4. Felon in Possession of a Firearm

 

 

 

Base Offense Level [USSG § 2K2.1(a)(4)}: 20
Adjusted Offense Level 20
Following Acceptance of Responsibility 17

16. Career Offender: Defendant understands that defendant’s offense level could be

increased if defendant is a career offender under USSG §§ 4B1.1 and 4B1.2. If defendant’s
8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 9 of 17

offense level is so altered, defendant and the USAO wil not be bound by the agreement to
Sentencing Guideline factors set forth above.

17. Reduction for Acceptance of Responsibility: Under USSG § 3E1.1(a), the USAO
will recommend that defendant receive a two-level downward adjustment for acceptance of
responsibility unless defendant (a) fails to truthfully admit facts establishing a factual basis for the
guilty pleas when defendant enters the pleas; (b) fails to truthfully admit facts establishing the
amount of restitution owed when defendant enters the guilty pleas; (c) fails to truthfully admit
facts establishing the forfeiture allegations when defendant enters the guilty pleas; (d) provides
false or misleading information to the USAO, the Court, Pretrial Services, or the Probation
Office; (e) denies involvement in the offenses or provides conflicting statements regarding
defendant’s involvement or falsely denies or frivolously contests conduct relevant to the offenses;
(f) attempts to withdraw defendant's guilty pleas; (g) commits or attempts to commit any crime;
(h) fails to appear in court; or (i) violates the conditions of pretrial release.

Under USSG § 3E1.1(b), if the district court determines that defendant’s total offense
level before operation of § 3E1.1(a) is 16 or higher, and if the USAO recommends a two-level
downward adjustment pursuant to the preceding paragraph, the USAO will move for an
additional one-level downward adjustment for acceptance of responsibility before sentencing
because defendant communicated defendant’s decision to plead guilty in a timely manner that
enabled the USAO to avoid preparing for trial and to efficiently allocate its resources.

18. Criminal History Category. Defendant acknowledges that the district court may
base defendant’s sentence in part on defendant’s criminal record or criminal history. The district
court will determine defendant’s criminal history category under the sentencing guidelines.

19. Additional Sentencing Information: The stipulated sentencing guidelines

calculations are based on information now known to the parties. Defendant understands that

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 10 of 17

both defendant and the USAO are free to (a) supplement the [acts in this agreement by supplying
relevant information to the U.S. Probation and Pretrial Services Offices and the district court
regarding the nature, scope, and extent of defendant's criminal conduct and any aggravating or
mitigating facts or circumstances; and (b) correct any and all factual misstatements relating to the
district court’s sentencing guidelines calculations and determination of sentence. While this
paragraph permits both the USAO and defendant to submit full and complete factual
information to the U.S. Probation and Pretrial Services Offices and the district court, even if that
factual information may be viewed as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not to contest the facts agreed
to in this agreement. Good faith efforts to provide truthful information or to correct factual
misstatements shall not be grounds for defendant to withdraw defendant's guilty pleas.

Defendant acknowledges that the U.S. Probation Office may calculate the sentencing
guidelines differently and may rely on additional information it obtains through its investigation.
Defendant also acknowledges that the district court may rely on this and other additional
information as it calculates the sentencing guidelines range and makes other sentencing
determinations, and the district court’s reliance on such information shall not be grounds for
defendant to withdraw defendant's guilty pleas.

VII. POSITIONS REGARDING SENTENCING

20. The USAO will recommend that the district court sentence defendant within the
statutory permissible sentencing range produced by the charges. Defendant may argue for any
statutorily permissible sentence, including, possibly, for a downward variance, pursuant to 18
U.S.C. § 3553.

21. Defendant acknowledges that the district court does not have to follow the

recommendation of either party.

10

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 11 of 17

22. Notwithstanding its agreement to recommend a sentence as described above, the
USAO reserves its right to defend any lawfully imposed. sentence on appeal or in any post-
conviction litigation.

23.  Ifdefendant commits any act that results in the Court finding that defendant is
not entitled to a downward adjustment for acceptance of responsibility, the USAO is entitled to
argue for any sentence it deems appropriate under 18 U.S.C. § 3553{a). In any such event,
Defendant remains bound by the provisions of this agreement and shall not have the right to
withdraw defendant’s guilty pleas.

VI. WAIVER OF CONSTITUTIONAL RIGHTS

24. Defendant understands that by pleading guilty, defendant gives up the following
rights:

a. The right to persist in a plea of not guilty;

b. The right to a speedy and public trial by jury;

c. The right to be represented by counsel—and if necessary have the court
appoint counsel—at trial. Defendant understands, however, that, defendant retains the right to
be represented by counsel—and if necessary have the court appoint counsel—at every other stage
of the proceeding;

d. The right to be presumed innocent and to have the burden of proof placed
on the USAO to prove defendant guilty beyond a reasonable doubt;

€. The right to confront and cross-examine witnesses against defendant;

f. The right to testify and to present evidence in opposition to the charges,
including the right to compel the attendance of witnesses to testify;

g. The right not to be compelled to testify, and, if defendant chose not to

testify or present evidence, to have that choice not be used against defendant; and

11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 12 of 17

h. The right to pursue any affirmative defenses, Fourth Amendment or Fifth
Amendment claims, and any other pretrial motions that have been filed or could be filed.
IX. WAIVER OF APPELLATE RIGHTS

25. Waiver of Appellate Rights. Defendant knowingly and expressly waives: (a) the
right to appeal any sentence imposed within or below the applicable Sentencing Guideline range
as determined by the district court; (b) the right to appeal the manner in which the district court
determined that sentence on the grounds set forth in 18 U.S.C. § 3742; and (c) subject solely to
the exceptions listed in the next paragraph, the right to appeal any other aspect of the conviction,
including but not limited to the constitutionality of the statutes of conviction; any other aspect of
the sentence; and any order of restitution or forfeiture.

26. Defendant reserves only the right to appeal any portion of the sentence that is an
upward variance from the applicable Sentencing Guideline range as determined by the district
court.

27. Waiver of Post-Conviction Rights. Defendant also knowingly and expressly
waives all collateral challenges, including any claims under 28 U.S.C. § 2255, to defendant's
conviction, sentence, and the procedure by which the district court adjudicated guilt and -
imposed sentence, except non-waivable claims of ineffective assistance of counsel.

28. Preservation of Evidence: Defendant acknowledges that the USAO and the
agencies investigating this case are not obligated or required to preserve any evidence obtained in
the investigation of this case.

X. RESULT OF WITHDRAWAL OF GUILTY PLEAS
OR VACATUR/REVERSAL/SET-ASIDE OF CONVICTIONS

29, Consequence of withdrawal of guilty pleas: Defendant agrees that if, after entering
guilty pleas pursuant to this agreement, defendant seeks to withdraw and succeeds in

withdrawing defendant’s guilty pleas on any basis other than a claim and finding that entry into
12

 
a

El ver

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 13 of 17

this agreement was involuntary, then (a) the USAO will be relieved of all of its obligations under
this agreement and (b) should the USAO choose to pursue any charge or any allegation of a
prior conviction for a serious drug felony that was either dismissed or not filed as a result of this
agreement, then (i) any applicable statute of limitations will be tolled between the date of
defendant’s signing of this agreement and the filing commencing any such action; and

(ii) defendant waives and gives up all defenses based on the statute of limitations, any claim of
pre-indictment delay, or any speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant's signing this agreement.

30. Consequence of vacatur, reversal, or set-aside: Defendant agrees that if any count
of conviction is vacated, reversed, or set aside, the USAO may: (a) ask the district court to
resentence defendant on any remaining counts of conviction, with both the USAO and
defendant being released from any stipulations regarding sentencing contained in this agreement;
(b) ask the district court to void the entire plea agreement and vacate defendant’s guilty pleas on
any remaining counts of conviction, with both the USAO and defendant being released from all
their obligations under this agreement; or (c) leave defendant’s remaining convictions, sentence,
and plea agreement intact. Defendant agrees that the choice among these three options rests in
the exclusive discretion of the USAO, and that, should the USAO choose to pursue any charge
that was either dismissed or not filed as a result of this agreement, then (i) any applicable statute
of limitations will be tolled between the date of defendant’s signing of this agreement and the
filing commencing any such action; and (ii) defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any speedy trial claim with
respect to any such action, except to the extent that such defenses existed as of the date of

defendant’s signing this agreement.

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 14 of 17

XII, BREACH OF AGREEMENT

31. Defendant agrees that if, at any time after this agreement becomes effective,
defendant knowingly violates or fails to perform any of defendant's obligations under this
agreement (“a breach”), the USAO may declare this agreement breached. All of defendant's
obligations are material, a single breach of this agreement is sufficient for the USAO to declare a
breach, and defendant shall not be deemed to have cured a breach without the express agreement
of the USAO in writing. If the USAO declares this agreement breached, and the district court
finds such a breach to have occurred, then: (a) if defendant has previously entered guilty pleas
pursuant to this agreement, defendant wiil remain bound by the provisions of this agreement and
will not be able to withdraw the guilty pleas, and (b) the USAO will be relieved of all its
obligations under this agreement.

32. Following the Court’s finding of a knowing breach of this agreement by defendant,
should the USAO choose to pursue any charge that was either dismissed or not filed as a result
of this agreement, then:

a. Defendant agrees that any applicable statute of limitations is tolled between
the date of defendant’s signing of this agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on the statute of
limitations, any claim of pre-indictment delay, or any speedy trial claim with respect to any such
action, except to the extent that such defenses existed as of the date of defendant’s signing this
agreement.

Cc. Defendant agrees that: (i) any statements made by defendant, under oath,
at the guilty plea hearing (if such a hearing occurred prior to the breach); (ii) the agreed to factual
basis statement in this agreement; and (iii) any evidence derived from such statements, shall be

admissible against defendant in any such action against defendant, and defendant waives and

14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 15 of 17

gives up any claim under the United States Constitution, any statute, Federal Rule of Evidence
410, Federal Rule of Criminal Procedure 11(f), or any other federal rule, that the statements or
any evidence derived from the statements should be suppressed or are inadmissible.

XII. COURT AND UNITED STATES PROBATION
AND PRETRIAL SERVICES OFFICE NOT PARTIES.

33. Defendant understands that the Court and the U.S. Probation and Pretrial
Services Office are not parties to this agreement and need not accept any of the USAO’s
sentencing recommendations or the parties’ agreements to facts or sentencing factors.

34. Defendant understands that both defendant and the USAQO are free to argue on
appeal and collateral review that the district court’s sentencing guidelines calculations and the
sentence it chooses to impose are not error.

35. Defendant understands that even if the district court ignores any sentencing
recommendation, finds facts or reaches conclusions different from those agreed to by the parties,
or imposes any sentence up to the maximum established by statute, defendant cannot, for that
reason, withdraw defendant’s guilty pleas, and defendant will remain bound to fulfill all
defendant's obligations under this agreement. Defendant understands that no one—not the
prosecutor, defendant’s attorney, or the Court—can make a binding prediction or promise
regarding the sentence defendant will receive, except that it will be within the statutory
maximum.

XIV. ADDITIONAL ACKNOWLEDGMENTS

36. The Defendant acknowledges that:

a. Defendant read this agreement and defendant understands its terms and
conditions.
b. Defendant had adequate time to discuss this case, the evidence, and this

agreement with defendant’s attorney.
15

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 16 of 17

c. Defendant carefully and thoroughly discussed all terms of this agreement
with defendant’s attorney.

d. Defendant understands the terms of this agreement and voluntarily agrees
to those terms. |

e. Defendant has discussed with defendant's attorney the following: the
evidence; defendant's rights; possible pretrial motions that might be filed; possible defenses that
might be asserted either prior to or at trial; the sentencing factors set forth in 18 U.S.C. 3553(a);
the relevant sentencing guidelines provisions; and consequences of entering into this agreement.

f. The representations contained in this agreement are true and correct,
including the factual basis for defendant’s offenses set forth in this agreement.

g. Defendant was not under the influence of any alcohol, drug, or medicine
that would impair defendant's ability to understand the agreement when defendant considered
signing this agreement and when defendant signed it.

37. Defendant understands that defendant alone decides whether to plead guilty or go
to trial, and acknowledges that defendant has decided to enter defendant’s guilty pleas knowing
of the charges brought against defendant, defendant’s possible defenses, and the benefits and
possible detriments of proceeding to trial.

38. Defendant understands that no promises, understandings, or agreements other
than those set forth in this agreement have been made or implied by defendant, defendant’s
attorney, or the USAO, and no additional promises, agreements, or conditions shall have any
force or effect unless set forth in writing and signed by all parties or confirmed on the record
before the district court.

39. Defendant acknowledges that defendant decided to plead guilty voluntarily and

that no one threatened, coerced, or forced defendant to enter into this agreement.

16

 
10
il
12
13
14

15

17
18
19
20
21
22
23

24

16
LA

 

Case 2:19-cr-00209-APG-EJY Document 22 Filed 03/03/20 Page 17 of 17

Defendant is satisfied with the representation of defendant's attorney, and defendant is

 

 

 

 

 

 

pleading guilty because defendant is guilty of the charges and chooses to take advantage of the
promises set forth in this agreement and for no other reason.
XV. PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
40. The parties agree that this agreement will be considered part of the record of
defendant’s guilty plea hearing as if the entire agreement had been read into the record of the
proceeding.
AGREED AND ACCEPTED
UNITED STATES ATTORNEY'S OFFICE
FOR THE DISTRICT OF NEVADA
NICHOLAS A. TRUTANICH
United States Attorney
Sn wh 313] 2
Shaheen P. Torgoley Date
Assistant United States AS)
A 02// 2/20
(4randon Patton —~ Date’ ~
Defendant
— zhel: Go ZO
Brapiderf Jatech Date‘
Assistant Fedéyal Public Defender
Atto for Defendant Brandon Patton

17

 

 
